DETAILED ACTION
Papers filed on 02/22/21, 03/22/21 and 04/08/21 have been received.   Claims 1-24 are present for examination.
The Information Disclosure Statements have been considered on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,279,668 issued to Cho et al., hereinafter being referred to as “Cho”.
Regarding claim 1, Cho teaches a data storage device, comprising: one or more memory devices (unit 110 in fig. 1) comprising one or more superblocks (memory blocks in data storage unit 110 in fig. 1), wherein each superblock of the one or more superblocks comprises a plurality of wordlines (in main page and sub-page; col. 5, lines 5-11); and a controller (col. 14, lines 36-60) coupled to the one or more memory devices, wherein the controller is configured to: write data to a first wordline of the plurality of wordlines (programming a first portion of page means writing data to a first wordline; col. 15, lines 45-46); write data to a second wordline of the plurality of wordlines (programming a second portion of page means writing data to a second wordline; col. 15, lines 45-46) ; perform a read verify operation on the first wordline (reading the first portion of the page means performing a read verify; col. 15, 47-50); and perform a read verify operation on the second wordline (reading the second portion of the page means performing a read verify; col. 15, 47-50), wherein at least one of the first wordline and the second wordline does not include an XOR parity element (Cho does not mention an XOR parity element).  
Regarding claim 2, Cho teaches the data storage device of claim 1, wherein each wordline of the plurality of wordlines comprises a plurality of strings. (Col. 14 of Cho discloses flash memory card and SSD devices comprises strings).
Regarding claim 3, in the disclosure, Cho does not mention the data storage device of claim 2, wherein at least one string of the plurality of strings does not include exclusive or (XOR) data.  
Allowable Subject Matter
Claims 9-24 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a data storage device, comprising: one or more memory devices comprising one or more superblocks, wherein each superblock of the one or more superblocks comprises a plurality of erase blocks, and wherein each erase block of the plurality of erase blocks comprises a plurality of wordlines; and a controller coupled to the one or more memory devices, wherein the controller is configured to: write data to the plurality of wordlines of a first erase block of the plurality of erase blocks of at least one memory device of the one or more memory devices, wherein less than all of the plurality of wordlines includes an XOR element; and perform a read verify operation to less than all of the plurality of wordlines of the first erase block after the first entire erase block has been programmed.    The prior art of record also fails to teach or suggest a data storage device, comprising: a first memory device having a first XOR storage capacity for a first XOR element, wherein the first XOR storage capacity relative to data stored in the first memory device is a first ratio; a second memory device having a second XOR storage capacity for a second XOR element, wherein the second XOR storage capacity relative to data stored in the second memory device is a second ratio, and wherein the second ratio is different from the first ratio; a volatile memory; and a controller means coupled to the first memory device and the second memory device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose memory devices and read verify methods for the devices after writing data to memory wordlines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/20/2022

/SON L MAI/Primary Examiner, Art Unit 2827